In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0151V
                                    Filed: November 7, 2016
                                         UNPUBLISHED

****************************
KATHERINE R. HIME,                       *
                                         *
                    Petitioner,          *      Damages Decision Based on Proffer;
v.                                       *      Influenza (“Flu”) Vaccine; Shoulder
                                         *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *      (“SPU”)
                                         *
                    Respondent.          *
                                         *
****************************
Daniel Henry Pfeifer, Pfeifer, Morgan & Stesiak, South Bend, IN, for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

         On February 2, 2016, Katherine R. Hime (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of receiving an influenza
(“flu”) vaccine on January 30, 2014. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On May 4, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On November 7, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $77,665.11. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

    a) A lump sum payment of $2,665.11, which amount represents
       reimbursement of a State of Indiana Medicaid lien, in the form of a check
       payable jointly to petitioner, and

                                 HP Enterprise Services/TPL
                                 P.O. Box 7262
                                 Indianapolis, IN 46207-7262
                                 Re: Katherine R. Hime 49CO11502MI006151

        Petitioner agrees to endorse this check to the appropriate State agency.

    b) A lump sum payment of $75,000, in the form of a check payable to
       petitioner, Katherine R. Hime. These amount represents compensation for all
       damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
KATHERINE R. HIME,                   )
                                     )
            Petitioner,              )  No. 16-151V
                                     )  Chief Special Master Dorsey
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On May 4, 2016, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration. Respondent proffers, based on the evidence of record, that petitioner should be

awarded $77,665.11, including satisfaction of a State of Indiana Medicaid lien. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through the following lump sum payments:

       a) a lump sum of $2,665.11, which amount represents reimbursement of a State of

           Indiana Medicaid lien, in the form of a check payable jointly to petitioner, and

           HP Enterprise Services/TPL
           P.O. Box 7262
           Indianapolis, IN 46207-7262
           Re: Katherine R. Hime 49CO11502MI006151
    Petitioner agrees to endorse this check to the appropriate State agency.

    b) a lump sum payment of $75,000, in the form of a check payable to petitioner. 1

    Petitioner agrees.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Acting Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALTHEA WALKER DAVIS
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division

                                                     /s/ Michael P. Milmoe
                                                     MICHAEL P. MILMOE
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4125
Dated: November 7, 2016                              Fax:    (202) 616-4310




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.